Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 23, 2021

                                      No. 04-21-00025-CV

                IN THE INTEREST OF R.W., III AND Z.E.W., CHILDREN

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01957
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER

         This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Appellant's notice of appeal was
timely filed January 26, 2021. Accordingly, the reporter’s record was due ten days later on
February 5, 2021. See TEX. R. APP. P. 26.1(b), 35.1(b). The record was not filed. This court
notified Angelita Rangel Jimenez by letter that she is the court reporter responsible for timely
filing the record, and the record had not been filed. Our notice required Jimenez to file the record
by February 22, 2021. On that date, Jimenez filed a notification of late record requesting a
further extension of time.

       We grant the motion in part and order Jimenez to file the reporter's record by March 4,
2021. See TEX. R. APP. P. 35.3(c) (extension of time to file record in accelerated appeal must not
exceed 10 days). Given the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.

         Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” Tex. R. App.
P. 28.4(b)(1). We further order the clerk of this court to serve a copy of this order on the trial
court. See Tex. R. App. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed”).




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court